Case 6:20-cr-00174-SMH-CBW Document 31 Filed 09/03/20 Page 1 of 8 PageID #: 178



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION

 UNITED STATES OF AMERICA                        CRIMINAL ACTION NO. 20-00174

 VERSUS                                          JUDGE S. MAURICE HICKS, JR.

 JOSHUA DAMOND                                   MAGISTRATE JUDGE WHITEHURST


                                MEMORANDUM RULING

       Before the Court is a Motion for Emergency Stay and Review and Revocation of a

 Release Order as to Joshua Damond, filed under seal on July 24, 2020. See Record

 Document 11. The Court previously stayed the release of the Defendant pending the

 appeal. See Record Document 14. After careful review of the motion, the Defendant’s

 Response to the Government’s Motion for Revocation of Release Order (Record

 Document 12), the record, and relevant law, the Court hereby REVOKES the order of

 Magistrate Judge Hanna and ORDERS the Defendant DETAINED pending trial in this

 matter.

                                FACTUAL BACKGROUND

       On July 20, 2020, the Government filed a criminal complaint under seal in the

 Western District of Louisiana against Joshua Damond (“Damond” or “Defendant”). The

 complaint alleges violations of 18 U.S.C. § 922(g)(1) (Possession of a Firearm by a

 Convicted Felon) and 18 U.S.C. § 922(j) (Possession of a Stolen Firearm). See Record

 Document 1. The complaint includes an affidavit from Bradley J. Boos, Special Agent with

 the United States Department of Justice, Bureau of Alcohol, Tobacco, Firearms, and

 Explosives (“ATF”). The affidavit details the events that led to the investigation into Mr.




                                        Page 1 of 8
Case 6:20-cr-00174-SMH-CBW Document 31 Filed 09/03/20 Page 2 of 8 PageID #: 179



 Damond, specifically, his arrest by Louisiana local authorities on June 25, 2020. See

 Record Document 1-1.

       In conjunction with the criminal complaint, an arrest warrant for Damond was

 issued under seal on July 20, 2020. See Record Document 2. On July 22, 2020, Damond

 made an initial appearance on the criminal complaint. See Record Document 4. On July

 24, 2020, Damond appeared before Magistrate Judge Hanna for a detention hearing.

 After hearing the testimony from the ATF case agent and Damond’s mother, Judge Hanna

 ordered Damond released on a $10,000 unsecured bond and host of other conditions,

 including release to a third-party custodian. See Record Document 7.

       That same day, the Government requested a stay of Damond’s release to allow

 them to file an emergency motion challenging the release order. Judge Hanna verbally

 stayed the release order. See id. On July 24, 2020, the Government filed their Motion for

 Review and Revocation of the Release Order. See Record Document 11. On July 26,

 2020, Defendant filed a Response to the Government’s Motion for Revocation of the

 Release Order. See Record Document 12. On July 27, 2020, this Court issued an order

 staying the release order pending a ruling by this Court. See Record Document 14.

       On August 19, 2020, the grand-jury returned a three-count Indictment against

 Damond. See Record Document 17. The indictment charged Damond with Possession

 of a Firearm by a Convicted Felon (18 U.S.C. § 922(g)(1)), Possession with Intent to

 Distribute Cocaine (21 U.S.C. § 841(a)(1) and (b)(1)(C)), and Possession of a Firearm in

 Furtherance of a Drug Trafficking Crime (18 U.S.C. § 924(c)(1)(A)). See id.




                                       Page 2 of 8
Case 6:20-cr-00174-SMH-CBW Document 31 Filed 09/03/20 Page 3 of 8 PageID #: 180



                                   LAW AND ANAYLSIS

    A. Legal Standard

        The Court has jurisdiction to review a release order pursuant to 18 U.S.C. §

 3145(a). The Court reviews the release order de novo and “makes an independent

 determination of the proper pretrial detention or conditions for release.” U.S. v. Fortna,

 769 F.2d 243, 249 (5th Cir. 1985). Furthermore, the Court has significant discretion in

 deciding whether to hold an additional hearing or to review the evidence heard before the

 magistrate judge. See U.S. v. Hensler, 18 F.3d 936 (5th Cir. 1994) (unpublished).

        The Bail Reform Act of 1984, 18 U.S.C. § 3141 et seq., establishes the legal

 framework which the Court must apply to determine whether a defendant should be

 released pending trial. Under the Act, the court “shall order the pretrial release of the

 person…unless the judicial officer determines that such release will not reasonably

 assure the appearance of the person as required or will endanger the safety of any other

 person or the community.” 18 U.S.C. § 3142(b) (emphasis added). The Bail Reform Act

 permits the Court to order pretrial detention only if “the judicial officer finds that no

 condition or combination of conditions will reasonably assure the appearance of the

 person as required and the safety of any other person and the community.” 18 U.S.C. §

 3142(e). “[T]he lack of reasonable assurance of either the defendant’s appearance or the

 safety of others or the community is sufficient; both are not required.” Fortna, 769 F.2d at

 249 (emphasis in original).

        Factors the court must consider in determining whether there are conditions of

 release that will reasonably assure the appearance of the person and/or the safety of

 others in the community include: “(1) the nature and circumstances of the offense




                                        Page 3 of 8
Case 6:20-cr-00174-SMH-CBW Document 31 Filed 09/03/20 Page 4 of 8 PageID #: 181



 charged…; (2) the weight of the evidence against the person; (3) the history and

 characteristics of the person…; and (4) the nature and seriousness of the danger to any

 person or the community that would be posed by the person’s release.” 18 U.S.C. §

 3142(g). The standard of proof required to prove the defendant is a flight risk is by a

 preponderance of the evidence. See Fortna, 769 F.2d at 250. The standard of proof

 required to prove the defendant will endanger the safety of any other person or the

 community is by clear and convincing evidence. See 18 U.S.C. § 3142(f).

      B. Analysis

        The Government asserts the Defendant poses a serious risk of flight and is a

 serious danger to the community based on his actions in this case and his history with

 law enforcement. See Record Document 11. Specifically, the Government highlighted

 Defendant’s recent convictions of Flight from an Officer in 2014 and Battery on an Officer

 in 2017. See id. at 5. Further, the Government highlighted Defendant’s most recent

 arrests involved aggravated flight from officers. See id.

        In response, Defendant contends the evidence does not support the contention

 that he is a flight risk. Rather the evidence indicates the opposite, as both of his parents

 and three of his four siblings live in Lafayette, Louisiana. See Record Document 12 at 2.

 Additionally, Defendant contends the detailed conditions of release set by Magistrate

 Judge Hanna assure Defendant’s appearance and protect the community. See id. at 3–

 5.

        After conducting a de novo review of the transcript of Defendant’s July 24, 2020

 detention hearing, the record and the applicable law, the Court determines that the

 section 3142(g) factors weigh in favor of detention. The first § 3142(g) factor focuses on




                                         Page 4 of 8
Case 6:20-cr-00174-SMH-CBW Document 31 Filed 09/03/20 Page 5 of 8 PageID #: 182



 the “the nature and circumstances of the offense charged, including whether the offense

 … involves a … a controlled substance, firearm, explosive, or destructive device.”

 Damond is charged with Possession of a Firearm by a Convicted Felon (18 U.S.C. §

 922(g)(1)), Possession of a Firearm in Furtherance of a Drug Trafficking Crime (18 U.S.C.

 § 924(c)(1)(A)), and Possession with Intent to Distribute Cocaine (21 U.S.C. § 841(a)(1)

 and (b)(1)(C)). See Record Document 17. As this offense involves both a Schedule II

 controlled substance and a firearm, this factor weighs heavily in favor of detention.

        With respect to the second § 3142(g) factor “the weight of the evidence against the

 person,” the Court determines that the Government has put forth sufficient evidence to

 support the charges against Damond as set forth in the Indictment. The evidence includes

 dash camera and body camera evidence showing Damond throwing drugs and a firearm

 out of the window of his vehicle during a police pursuit of his vehicle on June 25, 2020.

 See Record Document 16 at 19–23. Additionally, after arresting Damond officers found a

 scale and what they suspected to be marijuana and heroin in his pockets. See id. at 25.

 ATF Agent Boos testified to reviewing this evidence at the detention hearing. See id.

 Thus, the Court believes the Government has met its burden in demonstrating the weight

 of the evidence against Damond and finds that this factor weighs in favor of his detention.

        The third § 3142(g) factor “the history and characteristics of the person,” also

 supports detention. In consideration of this factor, courts look to available information

 regarding “the person’s character, physical and mental condition, family ties, employment,

 financial resources, length of residence in the community, community ties, past conduct,

 history relating to drug or alcohol abuse, criminal history, and record concerning

 appearance at court proceedings.” 18 U.S.C. § 3142(g)(2)(A). Although Damond’s




                                        Page 5 of 8
Case 6:20-cr-00174-SMH-CBW Document 31 Filed 09/03/20 Page 6 of 8 PageID #: 183



 mother, Linda George, testified to Damond’s family and community ties to Lafayette, the

 Court finds this is insufficient to outweigh all the other evidence supporting detention. See

 Record Document 16 at 32–40.

        In review of the pre-trial services report, the Court notes Damond is homeless and

 has no stable income to report. Additionally, Damond has a lengthy criminal history. This

 criminal history includes multiple charges for possession of illegal narcotics indicating an

 extensive pattern of drug abuse. This history also includes aggravated flight from an

 officer, resisting arrest, and assault on an officer. Damond has demonstrated in his last

 several encounters with the police that he is a danger to himself, law enforcement, and

 the entire community. Based on the history and characteristics of the defendant, the Court

 finds that this factor weighs heavily in favor of detention.

        Finally, the fourth § 3142(g) factor “the nature and seriousness of the danger to

 any person or the community that would be posed by the person’s release,” also supports

 detention. The precipice for the June 25, 2020 arrest and federal investigation into Mr.

 Damond was an attempted trespass into the home of the mother of his child, Arnesha

 Savoy (“Ms. Savoy”). See id. at 8. In December 2019, Ms. Savoy obtained her first

 temporary restraining order (“TRO”) against Mr. Damond. See id. at 9. In the first TRO,

 Ms. Savoy attested Damond was continually calling and threatening her and her family.

 See id. at 11. Ms. Savoy also included a screenshot of a text message from Damond to

 Ms. Savoy which read “Bitch, I’m go kill u. Keep it up.” Id. The second TRO was filed on

 June 29, 2020 in response to the June 25, 2020 incident. See id. at 13. The second TRO

 details how Damond continued to threaten Ms. Savoy and made it difficult to co-parent




                                         Page 6 of 8
Case 6:20-cr-00174-SMH-CBW Document 31 Filed 09/03/20 Page 7 of 8 PageID #: 184



 their daughter. See id. Additionally, the second TRO alleges Damond slashed Ms.

 Savoy’s tires. See id.

        On June 25, 2020, Ms. Savoy, her daughter, and her niece were in the house when

 Damond approaches. See id. at 14. There is video and audio surveillance footage

 captured from Ms. Savoy’s neighbors’ house. See id. at 14–15. The footage shows

 Damond kicking in the door to Ms. Savoy’s home. Damond is on the phone speaking

 loudly saying, “open the mother fucking door.” Id. at 15.

        Following this attempted trespass, Damond led the Lafayette and Jennings Police

 on a high-speed pursuit through multiple jurisdictions before ultimately being forced to

 surrender. See id. at 24. During this pursuit, Damond was traveling approximately 90

 miles an hour in a 45 mile per hour zone and 85 miles an hour in a 35 mile per hour zone.

 See id. It is abundantly clear that Damond serves as a danger to both Ms. Savoy and the

 community at large. Thus, the fourth factor also weighs heavily in favor of detention.

        The totality of the factors considered above warrants detention of Damond. The

 Court finds by clear and convincing evidence that Damond is a danger to his community.

 He has consistently demonstrated his inability to comply with law enforcement. See id. at

 27. The last four times Mr. Damond encountered law enforcement officers he’s fled from

 them, putting the entire community in danger. See id. at 47. Furthermore, Damond serves

 as a danger to Ms. Savoy. Both the TROs and the June 25, 2020 incident demonstrate

 Damond’s history of violence toward Ms. Savoy and their child. Therefore, the court

 concludes that it is more likely than not that there is no condition or combination of

 conditions that will reasonably assure Damond’s presence at trial.




                                        Page 7 of 8
Case 6:20-cr-00174-SMH-CBW Document 31 Filed 09/03/20 Page 8 of 8 PageID #: 185



                                    CONCLUSION

         IT IS ORDERED that the Government’s Motion for Review and Revocation of a

 Release Order (Record Document 11) is hereby GRANTED. The Court hereby

 REVOKES Magistrate Judge Hanna’s July 24, 2020 release order and ORDERS the

 Defendant DETAINED pending trial in this matter.

         THUS DONE AND SIGNED, in Shreveport, Louisiana, this 3rd day of September,

 2020.




                                     Page 8 of 8
